DETAILED ACTION
In the Non-Final Rejection mailed 6/25/2021, claims 1-11 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 9/24/2021 has been entered:
Claims 1 and 3-11 are active.
Claim 2 is cancelled.
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that York does not disclose the claim limitation that when fastened to the breechblock, the end portion of the silencer is detachably fastened to a front end of the breechblock by sliding the end portion of the silencer onto the front end of the breechblock, the examiner respectfully disagrees. As best shown in Fig. 4 of York, the barrel 18 of pistol 10 extends from the front end of slide 20 and is inserted through opening 44 in the compensator 24, while sight 66 extends upward from the front end of slide 20 through opening 68 in the compensator 24, when slide 20 is positioned within chamber 40 of compensator 24. York states that “slide 20 and barrel 18 are to be slipped within this internal chamber 40” (col. 3 lines 16-17). York further states that a threaded fastener is threadably secured within an internally threaded hole 58 and into an insert plate 60 located within chamber 40 (col. 3 lines 54-63). As such, the end portion of the compensator of York may be considered to be detachably, slidably fastened to the front end of the breechblock when the threaded fastener secures the compensator to the breechblock. Therefore, the end portion of the compensator of York may be considered to be detachably fastened to the front end of the breechblock by sliding the end portion of the silencer onto the front end of the breechblock, as claimed.
In response to applicant’s argument that the combination of York and Mowrey fail to teach a silencer since they are directed toward compensators which are distinct from silencers, the examiner respectfully disagrees. It is not apparent what Mowrey means by the phrase stating that the compensator is not, in the strict sense, a silencer, since Mowrey provides no specific criteria for what requirements a silencer must have in order to be considered a silencer “in the strict sense”. However, applicant’s specification states that “it is known to equip pistols with a silencer to reduce the noise emitted by the gases which flow out of the muzzle when a shot is fired, are under high pressure and expand in an explosive manner” (par. 4). Comparatively, Mowrey states that the compensator “diverting a portion of the air and spent explosive gases out through the segmental slots gives a deadening effect which takes the harshness out of the sound of the explosion” (col. 3 lines 9-12). As such, the compensator of Mowrey appears to satisfy the definition of a silencer provided by applicant, since the compensator of Mowrey is capable of reducing the intensity of the sound of an explosion of a gunshot by redirecting the explosive gases which flow from the muzzle during firing. The examiner also directs applicant to Hortobagyi (US 8342071), herein ‘Hortobagyi’, which teaches that noise suppressors are known in the art as compensators (col. 2 lines 20-22).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2021 was filed after the mailing date of the Non-Final Rejection on 6/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 9/24/2021. These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over York (US 5563362), herein ‘York’, and further in view of W. L. Mowrey (US 2935000), herein ‘Mowrey’.
Regarding claims 1 and 11, York discloses a compensator (24) for a pistol (10), wherein an end portion (Figs. 2 and 4; end portion comprising walls of housing 26 that define internal chamber 40) of the compensator facing a gun barrel (18) of the pistol (Fig. 4; col. 3 lines 16-17) is suitable for fastening to a breechblock (20) of the pistol (Figs. 3-4; col. 3 lines 16-17 and/or 54-63), and
wherein when fastened to the breechblock, the end portion of the compensator is detachably fastened to a front end (col. 2 lines 55-56) of the breechblock by sliding the end portion of the silencer onto the front end of the breechblock (Figs. 1-4; col. 3 lines 16-17).
York does not expressly teach wherein the compensator is a silencer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compensator of York to be a silencer as taught by Mowrey for the purpose of providing “a deadening effect which takes the harshness out of the sound of the explosion” (Mowrey; col. 3 lines 10-12).
Regarding claim 3, the modified York discloses wherein the end portion comprises a fastening means adapted to fasten the end portion to the breechblock of the pistol (compensator 24 is fitted over slide 20 such that slide 20 is contained within chamber 40 by walls 28-38, preventing relative movement of compensator 24 with respect to slide 20 in a horizontal direction and in a downward direction as shown in Figs. 3-4 and described in col. 3 lines 16-17; alternatively, the fastening means adapted to fasten the end portion to the breechblock could comprise threaded fastener 56, threaded hole 58, insert plate 60, and/or recess 62 as shown in Figs. 3-4 and described in col. 3 lines 54-63).
Regarding claim 4, the modified York discloses wherein the compensator can be moved together with the breechblock of the pistol relative to the gun barrel along a longitudinal axis of the gun barrel (col. 4 lines 3-7).
Regarding claim 5, the modified York discloses a barrel channel (48) of the compensator comprising an end portion (Fig. 4; portion of chamber 48 to the right of grooves 50 and to the left of inner hole 44) facing the gun barrel of the pistol (Fig. 4; col. 4 lines 3-7; when compensator 24 and slide 20 move rearwardly with respect to barrel 18, barrel 18 necessarily enters the previously described end portion of chamber 48 such that the previously described end portion of chamber 48 faces barrel 18) and a barrel-channel opening (44) of the compensator facing the gun barrel of 
Regarding claim 6, the modified York discloses wherein the fastening means comprises: 
a magnet arranged on the end portion of the compensator and adapted to interact with the breechblock or with a counter-magnet arranged on the breechblock; or 
a catch (56) adapted to be detachably arranged on the breechblock (Fig. 4; col. 3 lines 54-63), wherein the catch is articulated to the end portion of the silencer, or wherein the catch can be detachably coupled to the end portion of the silencer by a quick-release mechanism (58), wherein the quick-release mechanism comprises at least one from the group consisting of a dovetail joint, a screwed connection (Figs. 3-4; col. 3 lines 54-58), and a bayonet catch.
Regarding claim 7, the modified York discloses wherein the end portion of the silencer extends axially (Figs. 2 and 4) from a housing (Figs. 2 and 4; housing comprising walls of housing 26 that define compensating chamber 48) and wherein the end portion comprises an inner profile that corresponds to an outer profile of the breechblock (Figs. 1-4; col. 3 lines 16-17).
Regarding claim 8, the modified York discloses wherein the end portion comprises a locking means (56-62) adapted to lock the end portion to the breechblock (Figs. 3-4; col. 3 lines 54-63).
Regarding claim 10, the modified York discloses wherein the silencer housing and the end portion are formed in one piece (Figs. 1-4; col. 3 lines 3-17).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over York (US 5563362) in view of W. L. Mowrey (US 2935000) as applied to claim 8 above, and further in view of Sroufe et al. (US 2016/0102938), herein ‘Sroufe’.
Regarding claim 9, the modified York does not expressly teach wherein the locking means comprises at least one of magnets, latching means, eccentric levers, and locking rockers.
Sroufe teaches a pistol (10) comprising a slide (12) and a barrel (18), wherein a slide attachment (34) may be removably secured to the slide by complementary magnetic contacts located respectively on the slide and the slide attachment (Fig. 5; par. 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the locking means of the modified York to be magnets as taught by Sroufe in order to removably secure the end portion to the breechblock (Sroufe; par. 80).
Conclusion
Claims 1 and 3-11 are rejected. Claim 2 is cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /JOSHUA E FREEMAN/ Primary Examiner, Art Unit 3641                                                                                                                                                                                                       
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641